Citation Nr: 1633726	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  08-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for Meniere's disease prior to February 8, 2013, separately evaluated as bilateral hearing loss, vertigo, and tinnitus during that period. 

2.  Entitlement to service connection for bilateral peripheral edema of the feet.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

Initially, the Board notes that the Veteran was granted service connection for Meniere's disease in the February 2007 rating decision.  However, it was determined by the RO that separately evaluating the Veteran's symptomatology of hearing loss, tinnitus, and vertigo at that time would result in the highest evaluation.  Awards of service connection for bilateral hearing loss with a 30 percent evaluation, tinnitus with a 10 percent evaluation and vertigo with a 10 percent evaluation were all assigned at that time, effective May 19, 2006.  That rating decision also denied service connection for bilateral peripheral edema of the feet.

The Veteran testified at a Board hearing before one of the undersigned Veterans Law Judges with respect to bilateral hearing loss in May 2010; a transcript of that hearing is associated with the claims file.

Following that hearing, issues of service connection for a bilateral eye disorder, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and an increased evaluation for vertigo, as well as the bilateral peripheral edema and bilateral hearing loss issues were remanded for further development, including issuance of a statement of the case on all of the issues except the bilateral hearing loss issue.

During the pendency of the remand, entitlements to TDIU and service connection for a bilateral eye disorder were granted in October 2011 and November 2011 rating decisions, respectively.  Likewise, the Veteran was granted the highest evaluation possible under the Rating Schedule for his vertigo for the entire applicable appeal period in the November 2011 rating decision. 

Furthermore, in an August 2007 rating decision it was proposed to reduce the Veteran's bilateral hearing loss evaluation from 30 percent to noncompensable; such a reduction was finalized in a February 2008 rating decision, effective May 1, 2008.  That rating decision was later revised by a finding of clear and unmistakable error in an October 2008 rating decision, which retroactively awarded a 10 percent evaluation for the Veteran's bilateral hearing loss effective May 1, 2008.

Following completion of the development on the bilateral hearing loss issue, the Veteran had another hearing on that issue before another undersigned Veterans Law Judge; a transcript of that hearing is also of record.  The Veteran declined a hearing before a third Veterans Law Judge in a March 2012 correspondence.  

In May 2012, the appeal was returned to the Board, at which time it was determined that further development was required.  Furthermore, that decision determined that in light of the grant of benefits as to the vertigo issue, as well as the initial choice by the RO to service connect the Veteran for Meniere's disease but to separately rate the Veteran's combined symptomatology, the Board recharacterized the issues before it as an increased evaluation for Meniere's disease rather than looking at separately evaluated individual symptoms.  

Subsequently, the RO granted a 100 percent rating for Meniere's disease in a November 2015 rating decision, effective from February 8, 2013.  This is considered a complete grant of the benefits sought on appeal from that date.  However, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As less than the maximum benefit has been awarded prior to February 8, 2013, the appeal remains before the Board for that period. 

The issue of entitlement to service connection for bilateral peripheral edema of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has had hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly for the entire appeal period. 


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.87, Diagnostic Code 6205 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that his Meniere's disease has been totally disabling from the initial date of service connection.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

As noted above, service connection for Meniere's disease was initially granted in a February 2007 rating decision.

The Rating Schedule provides that Meniere's syndrome, or endolymphatic hydrops, is rated either under the criteria set forth in Diagnostic Code 6205 or by separately rating vertigo as a peripheral vestibular disorder, hearing impairment, and tinnitus, whichever method results in a higher overall rating.  38 C.F.R. § 4.87, Code 6205.  A rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  Id. 

The rating criteria for Meniere's syndrome state that a 30 percent disability rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent disability rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  Id.  A 100 percent disability rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  

A cerebellar gait is "a staggering ataxic gait, sometimes with a tendency to fall to one side."  Dorland's Illustrated Medical Dictionary 753 (32nd Ed. 2012).

Although the February 2007 rating decision initially assigned the Veteran separate ratings for hearing impairment, tinnitus, and vertigo, the Board now determines that it is more favorable to the Veteran to assign him a single evaluation under the Meniere's syndrome criteria effective from the initial date of service connection.  The Board will also find that the criteria for a 100 percent rating have been met for this entire period.  

The evidence includes a July 20, 2005 letter from one of the Veteran's private examiners, who notes the Veteran had been having two to three attacks of vertigo a week lasting up to two to three hours.  There is also a reference to having evaluated the Veteran's balance, but no specific reference to his gait.  5/19/2006 VBMS Medical Treatment Record - Non-Government Facility #2, p. 2.  

An April 2006 VA treatment record states that the Veteran was experiencing vertiginous episodes lasting for 20 minutes, with residual unsteadiness for hours.  The assessment was likely Meniere's syndrome.  6/19/2006 VBMS Medical Treatment Record - Government Facility, p. 8.  A June 2006 VA treatment note again states that the Veteran was experiencing vertiginous episodes lasting for 20 minutes, with residual unsteadiness for hours.  This note adds that the episodes occurred three to four times a week.  6/19/2006 VBMS Medical Treatment Record - Government Facility, p. 5.  

A July 2006 VA examination for ear disease noted a history of bilateral hearing loss dating from 2003, when the Veteran was said to have experienced a sudden loss of hearing acuity bilaterally.  The audiological findings showed moderate to severe sensorineural hearing loss in both ears.  Speech recognition scores were 72 percent for the right ear and 64 percent for the left ear.  7/3/2006 VBMS VA Examination, pp. 1, 15.  

The Veteran was afforded a VA general medical examination in July 2006.  He was noted to have a history of Meniere's syndrome from August 2003, which was not alleviated by medication.  His gait was normal at the time of the examination.  A magnetic resonance imaging (MRI) study was negative for any lesions of clinical significance.  The Veteran reported fluctuating hearing loss in his left ear.  He had vertiginous episodes lasting for 20 minutes with residual unsteadiness for hours three to four times a week.  The assessment was likely Meniere's syndrome.  7/5/2006 VBMS VA Examination, pp. 1, 15.  

An October 2006 VA otolaryngology note states that the Veteran was seen in order to follow up on his Meniere's.  He did not report any improvement on his new dosage of medication.  He mainly complained of hearing loss but also experienced tinnitus, dizziness two to three times a week, and aural fullness.  2/6/2007 VBMS Medical Treatment Record - Government Facility, p. 66.  

In May 2007 VA treatment records the Veteran mainly complained of his hearing loss.  He also reported dizziness two to three times a week and seven episodes of vertigo per month.  7/30/2007 VBMS Medical Treatment Record - Government Facility, p. 10.  A June 2007 VA audiology note states that the Veteran reported seven episodes of vertigo per month.  7/30/2007 VBMS Medical Treatment Record - Government Facility, p. 1.  An additional June 2007 VA audiology note reports that the Veteran experienced seven episodes of vertigo a month with lightheadedness and stagger lasting for days.  7/30/2007 VBMS Medical Treatment Record - Government Facility, p. 4.  

The Veteran was treated at a private emergency room in August 2007 after he experienced an episode of vertigo of such severity that he fainted.  9/4/2007 VBMS Medical Treatment Record - Non-Government Facility, pp. 1-7.  

In September 2007, the Veteran submitted a statement noting that he had recently fainted while having a dizzy spell.  He said that his dizzy spells would cause him to stumble or have to sit down.  9/4/2007 VBMS VA 21-4138 Statement in Support of Claim, p. 1. 

A November 2007 VA psychology note states that the Veteran reported dizziness and vertigo on a daily basis.  12/18/2007 VBMS Medical Treatment Record - Government Facility, p. 29.

A December 2007 VA treatment note recounted the Veteran's episode of passing out in August of that year, which was preceded by loud ringing in the ears and loss of consciousness.  Currently, the Veteran mainly complained of vertigo and an inability to function day to day.  He reported being dizzy upon awakening in the morning and staying in bed for most of the day.  12/18/2007 VBMS Medical Treatment Record - Government Facility, p. 1.  

At a January 2008 VA examination for ear disease, the Veteran reported five to seven vertiginous episodes each week.  These episodes would last for about 20 minutes, with residual unsteadiness for hours.  He also had constant tinnitus.  The assessment was of bilateral Meniere's syndrome, fluctuating hearing loss, vertigo, tinnitus, and aural fullness.  2/12/2008 VBMS VA Examination, pp. 2-3.  

A January 2008 VA treatment note reports that the Veteran's Meniere's syndrome produced episodes so severe that he was forced to crawl to the bathroom.  3/31/2009 VBMS Medical Treatment Records - Furnished by SSA, #1, p. 311.  

An April 2008 VA treatment record indicates that the Veteran continued to experience five to seven episodes of vertigo each week.  6/06/2008 VBMS Medical Treatment Record - Government Facility, p. 19.

The Veteran was afforded a VA examination for neurological disorders in May 2008.  He was said to have five to seven episodes of vertigo each week lasting for 20 minutes, but with residual unsteadiness for hours.  5/29/2008 VBMS VA Examination, p. 1.  

A November 2009 VA audiologic examination found that the results were too unreliable for scoring, but that the Veteran had an at least mild cochlear hearing loss.  11/5/2009 VBMS VA Examination, p. 1.  

The Veteran was afforded a VA examination for ear disease on February 8, 2013.  He was noted to have vertigo daily to weekly lasting for more than an hour.  He was non-functional during these episodes.  2/8/2013 VBMS VA Examination, p. 1.  

The Board finds that the evidence supports a 100 percent rating for the Veteran's Meniere's syndrome from the initial date of service connection.  The rating criteria state that a 100 percent disability rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  The evidence clearly establishes that the Veteran has hearing impairment as well as tinnitus.  It also demonstrates that the Veteran has experienced attacks of vertigo on a more than weekly basis since at least June 2005.  The last criterion is whether or not these attacks of vertigo include cerebellar gait.  

Although the record does not use the term cerebellar gait to describe the Veteran's symptoms, it is clear that this symptom is included with his attacks of vertigo and has been included for the entire appeal period.  VA treatment records dating from April 2006 and July 2006 note that the Veteran experiences residual unsteadiness following his vertigo attacks.  A June 2007 note refers to a "stagger" lasting for days following an episode.  The Veteran submitted a statement in which he reports his episodes cause him to "stumble" in September 2007.  Residual unsteadiness was noted in January 2008.  Other January 2008 records say that the Veteran is sometimes forced to crawl.  The February 2013 VA examination on which the current 100 percent rating is based notes that the Veteran is non-functional for hours following a vertiginous episode.  Resolving all doubt in favor of the Veteran, the Board finds that these reports of unsteadiness and staggering are in fact references to a cerebellar gait.  As the Veteran has hearing loss with episodes of vertigo and cerebellar gait on a more than weekly basis, a 100 percent rating is warranted.  38 C.F.R. § 4.87, Diagnostic Code 6205.  


ORDER

Entitlement to an initial 100 percent evaluation for Meniere's disease prior to February 8, 2013 is granted. 


REMAND

The May 2012 remand noted that the Veteran had requested a hearing before a Veterans Law Judge for the issue of entitlement to service connection for bilateral peripheral edema of the feet.  The remand requested that the Veteran be contacted in order to determine which type of hearing he preferred.  Then, he was to be scheduled for such a hearing.  

In November 2012, the Veteran replied that he wished to have a video-conference hearing.  

A November 2015 supplemental statement of the case noted that the Veteran had chosen to have a video-conference hearing.  

Unfortunately, it does not appear that the Veteran was ever scheduled for his video-conference hearing before this issue was certified back to the Board.  There is no indication that the Veteran has withdrawn his hearing request.  

Accordingly, the issue is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing for the issue of entitlement to service connection for bilateral peripheral edema of the feet. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
	MICHAEL E. KILCOYNE	STEVEN D. REISS
	             Veterans Law Judge                                      Veterans Law Judge
         Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


